This appeal calls for a construction of the will of James C. McComb, deceased, for the purpose of determining who of the beneficiaries of a trust created under the will are required to agree with the trustee named in said will, to the sale and conveyance of certain real estate devised by him. In his opinion, the Vice Chancellor has dealt with it thoroughly and adequately, and we agree entirely with his reasoning and conclusions. No novel questions of general interest are involved. The facts show that a prompt determination by this court is particularly important. For the reasons set forth in the Vice Chancellor's opinion, we think the decree below should be affirmed.
The Vice Chancellor likewise passed upon and determined the question of the adequacy of consideration for certain other real estate which the trustee desired to sell. No appeal was taken from his decision of this question and this court has not considered it.
  An order accordingly will be entered. *Page 477